Name: Council Regulation (EEC) No 3661/81 of 15 December 1981 on interim measures concerning application of the arrangements with Austria and Finland concerning cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 81 Official Journal of the European Communities No L 366/5 COUNCIL REGULATION (EEC) No 3661/81 of 15 December 1981 on interim measures concerning application of the arrangements with Austria and Finland concerning cheese THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the shortage of time available before that date means that interim measures must be adopted pending measures to be taken according to the usual procedures to ensure the adoption of implementing Regulations ; Whereas, in these circumstances, it is necessary that the Commission adopt, by means of the procedure provided for in Article 30 of Regulation (EEC) No 804/68 . the said interim measures, HAS ADOPTED THIS REGULATION Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the 1979 Act of Accession, and in parti ­ cular Article 14 thereof, Having regard to the Council Decision of 19 October 1981 on the conclusion of an overall agreement resulting from the negotiations and consultations between Austria and the European Economic Commu ­ nity concerning trade in various agricultural products, Having regard to the Council Decision of 3 December 1981 on the conclusion of an Agreement resulting from the negotiations and consultations between the European Economic Community and the Republic of Finland concerning trade in various agricultural products (2), Having regard to the proposal from the Commission, Whereas the said Agreements lay down special condi ­ tions for import of the products in question ; whereas they are to be implemented at the same time ; whereas, for the arrangements concerning cheese, this entry into force is provided for as coming into force with effect from 1 January 1982 ; The interim measures concerning application of the arrangements with Austria and Finland concerning cheese shall be adopted in accordance with the proce ­ dure laid down in Article 30 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 15 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1981 . For the Council The President P. WALKER ( ») OJ No L 148, 28. 6. 1968, p. 13 . (2) OJ No L 359, 15. 12. 1981 , p. 24.